Opinion issued December 3, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00512–CV




WILLIAM EARL CUNNINGHAM, Appellant

V.

UNIVERSITY OF TEXAS MEDICAL BRANCH, Appellee




On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 07CV0800




MEMORANDUM OPINIONOn July 17, 2008, the trial court signed the judgment being appealed. 
Appellant timely filed a motion for new trial on July 29, 2008, which would extend
the time for filing a notice of appeal to October 15, 2008.  See Tex. R. App. P.
26.1(a)(1) (extending time to file notice of appeal to 90 days from date judgment is
signed).  The clerk’s record shows that the notice of appeal was not filed until April
21, 2009, long after the 90-day deadline to file the notice of appeal.  
          On October 1, 2009, the Clerk of the Court notified appellant that it appeared
that his notice of appeal was not timely filed, and requested him to file a written
response to the notice, providing a detailed explanation to show that this Court has
jurisdiction of this case.  The notice from the Clerk of the Court advised appellant that
the appeal was subject to dismissal for want of jurisdiction if  appellant did not
adequately respond.  See Tex. R. App. P. 42.3(a) (allowing involuntary dismissal of
case).  Appellant did not respond to the notice from the Clerk of the Court.
          We dismiss the appeal for want of jurisdiction.  See Thomas v. Texas
Department of Criminal Justice—Institutional Division, 3 S.W.3d 665, 666-67 (Tex.
App.—Fort Worth 1999, no pet.) (dismissing for want of jurisdiction appellants’
appeal because he did not file his notice of appeal within 90 days of the signing of
judgment appealed in case in which he had filed  post-judgment pleading extending
filing time under Texas Rule of Appellate Procedure 26.1(a)(1)-(4)).  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.